J-S35038-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 :      IN THE SUPERIOR COURT OF
                                             :            PENNSYLVANIA
              v.                             :
                                             :
RONALD L. SMITH,                             :
                                             :
                    Appellant                :            No. 543 EDA 2013

                   Appeal from the PCRA Order June 20, 2000
              in the Court of Common Pleas of Philadelphia County,
                Criminal Division, No(s): CP-51-CR-1018353-1992

BEFORE: FORD ELLIOTT, P.J.E., BENDER, P.J.E. and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                              FILED JUNE 08, 2016

        Ronald L. Smith (“Smith”) appeals, pro se, from the Order dismissing

his first Petition filed pursuant to the Post Conviction Relief Act (“PCRA”).1

We affirm.

        The PCRA court set forth the relevant factual and procedural history in

its Opinion, which we adopt herein for purposes of this appeal. See PCRA

Court Opinion, 12/3/14, at 1-3.

        On appeal, Smith raises the following issues for our review:

        1. Whether [direct appeal] counsel was ineffective for failure to
           assert [that the] trial court’s finding of facts violated both
           Pennsylvania and federal constitutional search and seizure
           [sic] when trial judge[’s] finding of facts were [sic] contrary
           to clearly established law[,] when homicide detectives illegally
           and forcibly entered property without consent of any resident
           that leased the unit []?

        2. Whether trial counsel was ineffective for failing to object to
           the trial court’s charges to the jury on accomplice liability and

1
    See 42 Pa.C.S.A. §§ 9541-9546.
J-S35038-16


         first[-]degree murder that were prejudicially [sic] and
         erroneous[,] and violated due process of the law[,] and
         permitted conviction on less than proof of every elements
         [sic] of the crime charged beyond a reasonable doubt []?

      3. Whether trial counsel was ineffective for failing to object to
         the trial court’s charges to the jury on criminal conspiracy
         that wer[e] prejudicial[] and erroneous[,] and violated due
         process of the law[,] and permitted conviction on less than
         proof of every element[] of the crime charged beyond a
         reasonable doubt []?

      4. Whether the trial court erred in denying [Smith’s] 1997 PCRA
         Petition without holding an evidentiary hearing?

      5. Whether [Smith’s] first PCRA was uncounseled when PCRA
         counsel denied [Smith] effective assistance of counsel[,]
         violated [Smith’s] due process and equal protection of the law
         [sic]?

Brief for Appellant at 4 (capitalization omitted, issues renumbered for ease

of disposition).

             We review an order dismissing a petition under the PCRA
      in the light most favorable to the prevailing party at the PCRA
      level. This review is limited to the findings of the PCRA court
      and the evidence of record. We will not disturb a PCRA court’s
      ruling if it is supported by evidence of record and is free of legal
      error.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      In his first issue, Smith contends that the PCRA court erred by finding

no merit to his claim that direct appeal counsel was ineffective for failing to

assert that the trial court’s “findings of fact violated both Pennsylvania and

[f]ederal Constitutional search and seizure [law] when homicide detectives

forcibly and illegally entered [Smith’s] property without consent, but through


                                  -2-
J-S35038-16


[the consent of the] apartment manager.” Brief for Appellant at 41. Smith

asserts that the trial court improperly found that the apartment manager

had lawfully consented to a search by homicide detectives of Smith’s

apartment.    Id.    Smith claims that, when the detectives arrived at the

apartment, none of the tenants were there to provide consent to a search of

the apartment.      Id. at 42.   Smith argues that the testimony of Secouyah

West, Smith’s girlfriend, constitutes fruit of the poisonous tree because her

consent followed the initial unlawful intrusion.   Id. at 44. Smith contends

that, because the initial entry was unlawful, the seizure of evidence based on

a subsequently obtained warrant was also fruit of the poisonous tree. Id. at

45.2

       The PCRA court set forth the relevant law, thoroughly addressed

Smith’s first issue, and determined that the issue was waived and otherwise

lacked merit. See PCRA Court Opinion, 12/3/14, at 4-9. We agree with the

reasoning of the PCRA court, which is supported by the evidence of record

and is free of legal error, and affirm on this basis as to Smith’s first issue.

See id.




2
  In his appellate brief, Smith also claims that trial and PCRA counsel were
ineffective for failing to raise this issue. Brief for Appellant at 47. However,
Smith’s claim regarding trial counsel’s ineffectiveness was not raised in his
Amended PCRA Petition filed by his PCRA counsel, Timothy Golden, Esquire
(“Attorney Golden”); therefore, the claim was not preserved for our review.
As to PCRA counsel, our review discloses that this issue was raised in the
Amended Petition filed by Attorney Golden.


                                    -3-
J-S35038-16


      As Smith’s second and third issues are related, we will address them

together.   In his second issue, Smith contends that trial counsel was

ineffective because he failed to (1) request the trial court to instruct the jury

that the Commonwealth was required to prove that Smith had a specific

intent to kill in order to convict him of first-degree murder, and (2) object to

the improper instruction provided by the trial court. Brief for Appellant at

17. Smith asserts that the trial court instructed the jury on a general theory

of accomplice liability, “which annoyingly transformed into a defective

murder in the first degree instruction.”      Id.   Smith argues that the trial

court’s instruction was so egregious that it denied Smith his state and

federal constitutional rights to due process. Id. at 21. Smith contends that

this issue is not waived because “this is [his] first opportunity [] to raise this

issue due to hybrid[] representation during the litigation of his first PCRA

[P]etition.” Id. at 27.

      In his third issue, Smith contends that trial counsel was ineffective

because he failed to object to the trial court’s jury instruction regarding

criminal conspiracy, “which transformed into a defective murder in the first

degree instruction.” Id. at 29. Smith asserts that the instruction provided

by the trial court was “general, ambiguous and confusing, and devoid of

legal definition of the elements of each offense charged.” Id. at 32. Smith

further claims that all subsequent counsel were ineffective for not raising

these issues. Id. at 17, 29.



                                   -4-
J-S35038-16


      The PCRA court set forth the relevant law, addressed Smith’s second

and third issues, and determined that these issues were waived, as they

were not raised in the Amended PCRA Petition filed by Attorney Golden. See

PCRA Court Opinion, 12/3/14, at 9-10.3 We agree with the sound reasoning

of the PCRA court, which is supported by the evidence of record and is free

of legal error, and affirm on this basis as to Smith’s second and third issues.

See id.

      In his fourth issue, Smith contends that the PCRA court erred by

dismissing the Amended PCRA Petition without conducting a hearing. Brief

for Appellant at 48. Smith asserts that he requested an evidentiary hearing,

but the PCRA court did not conduct a hearing prior to dismissing the

Amended Petition.    Id. at 49.4    Smith claims that the PCRA court was

required to conduct an evidentiary hearing because Smith’s ineffectiveness

claims raised issues of material fact. Id.




3
  Although these issues were raised by Smith in his pro se Petition, they
were not raised in the Amended Petition filed by Attorney Golden. However,
as Smith was represented by counsel, the PCRA court was not required to
consider the issues that Smith had raised in his pro se Petition. See
Commonwealth v. Pursell, 724 A.2d 293, 302 (Pa. 1999) (holding that
“[w]e will not require courts considering PCRA petitions to struggle through
the pro se filings of defendants when qualified counsel represents those
defendants”); see also Commonwealth v. Willis, 29 A.3d 393, 400 (Pa.
Super. 2011) (holding that the PCRA court had erred in permitting dual
representation during the disposition of the petitioner’s PCRA petition).

4
  Our review of the PCRA court’s docket, as well as the certified record,
discloses no request for an evidentiary hearing filed by Smith.


                                   -5-
J-S35038-16


     “There is no absolute right to an evidentiary hearing on a PCRA

petition, and if the PCRA court can determine from the record that no

genuine issues of material fact exist, then a hearing is not necessary.”

Commonwealth v. Jones, 942 A.2d 903, 906 (Pa. Super. 2008) (citation

omitted); see also Pa.R.Crim.P. 907(2). A reviewing court must examine

the issues raised in the PCRA petition in light of the record in order to

determine whether the PCRA court erred in concluding that there were no

genuine issues of material fact and in denying relief without an evidentiary

hearing. See Commonwealth v. Jordan, 772 A.2d 1011, 1014 (Pa. Super.

2001).

     Here, Smith has failed to demonstrate that any of the claims presented

to the PCRA court in the Amended Petition raised a genuine issue concerning

any material fact.   Accordingly, we discern no error by the PCRA court in

dismissing the Amended Petition without a hearing.

     In his final issue, Smith contends that, following the filing of his pro se

PCRA Petition, the PCRA court appointed Attorney Golden as PCRA counsel.

Brief for Appellant at 9. Smith asserts that Attorney Golden thereafter filed

a “boiler-plate [A]mended [P]etition raising five [] different issues with no

supporting facts and law, and deliberately omitted [the claims that Smith

had raised in his pro se Petition].”   Id.   Smith claims that he instructed

Attorney Golden to supplement the Amended Petition to include the issues

raised by Smith in his pro se Petition. Id. at 10. Smith further argues that



                                 -6-
J-S35038-16


Attorney Golden failed to respond to the PCRA court’s Notice of its intent to

dismiss the Petition, despite Smith’s request that he do so. Id. at 10-11.

Smith contends that Attorney Golden never filed any petition asserting that

Smith’s pro se claims were without merit.       Id. at 13. Smith asserts that,

although he filed a pro se response to the PCRA court’s Notice of its intent to

dismiss the Amended Petition, the PCRA court dismissed the Amended

Petition, without considering the issues raised in Smith’s pro se Petition.5

Id. at 11. Smith claims that Attorney Golden’s actions should be regarded

as abandonment of counsel, in violation of his right to effective counsel in

the pursuit of his first PCRA Petition. Id. Smith argues that, as a result of

Attorney Golden’s actions, his first PCRA Petition was uncounseled, and the

PCRA court erred by dismissing it. Id. at 13.

5
   Contrary to Smith’s assertions otherwise, our review of the PCRA court
docket reveals no correspondence from Smith to the PCRA court during the
time period between the PCRA court’s May 10, 2000 Notice of its intent to
dismiss the Amended Petition and its June 20, 2000 Order dismissing the
Amended Petition. Similarly, our review of the certified record discloses no
correspondence from Smith to Attorney Golden during this time period. The
certified record contains only one piece of correspondence from Smith to
Attorney Golden, dated January 4, 1999, wherein Smith indicated that he
“liked most of the issues” that Attorney Golden had raised in the Amended
Petition, but he requested that Attorney Golden expand one of the issues,
and file a memorandum of law to accompany the Amended Petition. See
Smith Letter, 1/4/99, at 1. Nevertheless, Smith has attached to his brief
numerous letters that he purportedly sent to Attorney Golden and the PCRA
court during this time fame (including a type-written letter dated May 2001
that was included in the certified record, but which, as attached to Smith’s
brief, had been altered by a hand-written notation to indicate May 2000).
However, because these items are not part of the certified record, we are
unable to consider them. See Ford, 44 A.3d at 1194 (providing that “our
review is limited to the findings of the PCRA court and the evidence of
record”).


                                  -7-
J-S35038-16


     Smith    has      not   raised   the   issue   of   Attorney   Golden’s

ineffectiveness/abandonment before the PCRA court; therefore, the issue is

not properly before this Court.   See Commonwealth v. Henkel, 90 A.3d

16, 21-30 (Pa. Super. 2014) (providing a thorough discussion of this issue,

and concluding that, under current Supreme Court precedent, a PCRA

petitioner cannot assert claims of PCRA counsel ineffectiveness for the first

time on appeal).

     Having reviewed the evidence in the light most favorable to the

prevailing party at the PCRA level, and having determined that the PCRA

court’s rulings are supported by evidence of record and are free of legal

error, we affirm the PCRA court’s Order dismissing Smith’s amended PCRA

Petition. See Ford, 44 A.3d at 1194.

     Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 6/8/2016




                                  -8-
                          : !;                                             1




                          ii! Ii II                                                                                                                                                   Circulated 05/12/2016 03:57 PM



                          i        I:                                          I
    fIN THE COURTi OF COMMON PLEAS OF PHILADELPHIA COUNTY
             FIRST IJUDlt:IAL DISTRIC'f-OF PENNSYLVANIA
                  l i ! CRIMINAL TRIAL DIVISION
                              ! Ii                                                 I
                              I!                                                   i




                                                                                                                                                                      COURT OF COMMON PLEAS
                                                                                                                                                                      PHILADELPHIA COUNTY

                                                                                                                                                                      NO. CP-51-CR-1018353-1992

RONALD SMITH



                                                                                                                               OPINION
                                   i \!                                                I                                      .,                        _ ,.--
        Defendant, Ronald Smith, was convicted~·5y a jury of the crimes of first-degree
                      'I!   ,
                                        : !,                                               !

murder, robbery, posseH~ng ar instrument of crime, and criminal conspiracy after a trial

presided over by the HJhorabie James 1. Fitzgerald, III.1                                                                                                                 Following a penalty hearing,
                                        i 11                                                   '.
                                         : I!                                                  l
the jury fixed the pena~~y at life imprisonment. Justice Fitzgerald thereafter imposed
                                         1 11                                                       .                                              ·-    --~~---~~·


upon defendant the sentence of life imprisonmerif as well as an aggregate sentence of ten
                        : i:  !

to twenty years on the r1rainirg charges. These charges arose out of an incident during
                                          I 11                                                          1

which defendant and hi~! accomplices robbed a variety store. During the robbery, the

proprietor of the store        wJk sho) and killed.                                                                                        2



        Following the iJositiln
                       . ,    I
                                of s~~tence, defeiZdant appealed to the Superior Court,

which on November 27 \1996,\ issued a memorandum and order affirming the judgment
                                           1:,      \


                                           •. i                                                             i
                                           \ I!                                                             I
of sentence. Subsequentl[tIi hereto,i          •1
                                                                                                                            the Pennsylvania Supreme Court denied defendant's
                                               : I\                                                             \
petition for allowance of:\i;appe~l.;                                                                                       Commonwealth v. Smith, 688 A.2d 1231, (Pa. Super.
                                                        1                                                       !
                                                        I        l                                              l                  ··~.-
                                                        1;                                                      i                                        ·..;-'"'-'
1996), appeal denied, 69~! A.2di 785 (Pa. 1997).
                                                        if
                                                        !!it
                                                            \l                                                      ;
I
  Justice Fitzgerald was appoiri{ed to the Supreme Court of Pennsylvania following the trial herein and
served as a justice on that Cou~ for n~ne months.
2
  For a more detailed synopsis                               IM
                                   the facts, please see Justice Fitzgerald's opinion filed June 12, 1996.
                                                             i                                                          .
                                                                 i!
                                                                 i\
                                                                                                                                               1
                                                                  !1
                                                                 Iiii
                                                                 :i
                                                                       !
                         i
                         :!




                         i!
                         ij                                            j

       On December 5,! 1991, defendant filed his first petition pursuant to the Post-
                                                                       1
                                  '                                    I

Conviction Relief Act (BCR.4. 42 Pa.C.S. § 9541 et. seq.                                                                                             Following the appointment
                         !        I                                    1                                        --~.,.~·:,µ::-

                                      ,                                I
of counsel and the filing !of an! amended petition, Justice Fitzgerald dismissed the petition
                                      I                                1
                                          '                                !
without a hearing on Ju~e 6, ~000. Defendant appealed to the Superior Court, which on
                                          l                                i
                             :1                                            i
February 20, 2001, dismissed [the appeal because no brief was filed. Commonwealth v.
                        !    !
Smith, 2224 EDA 2000.i IAfte~ the Superior Court dismissed his appeal, defendant filed a
                                              '                                !                                    ._,,,,.,.-.;;:(:ufi:'·




second PCRA petition Jn Ap~il 3, 2001, wherein he asked that his right to appeal the
                             .:                                                i
                             'I                                                i
dismissal of his first PCRA bJ reinstated.                                                                 Justice Fitzgerald granted defendant the relief
                                                  I                                i
                                                  I                                j
he sought after which de[fendaht appealed to the Superior Court. On August 5, 2005, the

Superior court quashed !lhe aJpeal after finding that defendant's second PCRA petition
                                                      !                            I                                   _r'·"

had been untimely      filed.                                                      jfhe Supreme                 Court of Pennsylvania                          thereafter   denied

defendant's petition for lnow~nce of appeal.                                                                        Commonwealth                        v. Smith, 885 A.2d 585,
                                                          I                            I
                                                          I                            I

(Pa. Super. 1996), appea~ denif d, 899 A.2d 1123 (Pa. 2006).
                                      :1                                               I
        On September 3~, 200[7, defendant filed,~,,.!~frd PCRA petition, which this Court
                                          =:                                           j                                  -

denied without a hearing! on February 20, 2009. In that petition, defendant argued that his
                        ,I       i
                        ;i       I
third PCRA petition was[,. timelyI filed and that he was entitled to have his appeal from the

 dismissal of his first PciRA !etition reinstated pursuant to Commonwealth                                                                                             v. Bennett,
                                              :I                                           I
                                                               !                           I
 930 A.2d 1264 (Pa. 200f), because he was aba~~.~Eed by the attorney representing him

 on appeal from the ordej dis~issing his first PC~                                                                                           petition and in Bennett, the Supreme

 Court recognized a new! consititutional right having retroactive application.                                                                                          Defendant
                                                                   i                           I
 filed an appeal, as well '~s a requested Pa.R.A.P. 1925(b) statement, following the filing
                                                      ,1:1                                     I
 of this Court's order disttissin!g his third PCRA petition.
                                                                   i                           I       .                 ·«,,,,.·"",.
                                                          :1
                                                          ,j
                                                                                               II

                                                          :1                                   I
                                                                                                   i        2
                                                                         I                                                    .~
          On December       1,[ 201 L the Superior Court vacated this Court's order denying
                                   '                                     I
defendant post-conviction relief and remanded the matter with instructions that this Court
                                       :                                 I
address the issues defendant raised in his third PCRA petition. Commonwealth                                                                                  v. Ronald
                             'I                                          I                                  --            ~-· ··~·
L. Smith, 35 A.3d 766 (!Pa. Super. 2011). The Commonwealth thereafter unsuccessfully
                             ((
                                           I                                 Ii
sought further review in! the ~ennsylvania Supreme Court. Commonwealth                                                                                     v. Ronald L.
                                           '                                  '
                                           l                                  l
Smith, 53 A.3d 757 (Pa.!!2012).
                              ,;
                              :1
                                           l                                  !
                                                                              !
                                                                              1

          Upon remand        and after considering                                                                        defendant's      claims, this Court granted
                                  •1                                              I                                       . -"'--
defendant the right to fi~e a tjotice of appeal nunc pro tune from the order denying his
                                  !!                                              I

first PCRA petition. De~endatt thereafter filed a timely notice of appeal and a requested
                                                                                                                                                3
Pa.R.A.P. l 925(b) Staterhent of Matters Complained of on Appeal.
                                                       I                              I
                                                   i                                  I
DISCUSSION                         .:                                                 !
                                                       I _                            I                                    _.,,,,r

          In his l 925(b) sf atemJnt, defendant raises several claims of ineffectiveness                                                                                of
                                       :I                                             I
counsel and also alleger tha, this Court erred by not granting him hearings on those
                                       :l                                                 \
claims.     In reviewing the propriety of a PCRA court's dismissal of a petition without a
                                                                                          I
hearing, the reviewing dourt ~s limited to determining whether the court's findings are
                                                           '                              !                   ~-.·.
                                           :j                                             j                               -·-r~--·
supported by the record an~ whether the order in question is free of legal error.
                                           'i                                                 I
Commonwealth v. Holmes, 905 A.2d 707, 509 (Pa. Super. 2006) citing Commonwealth
                                                               '                              I
                                               :1                                             i
                                                   i
                                                                             1l
                                               1



v. Halley, 870 A.2d 19i5,                                               1 9 (Pa. 2005).                                   The PCRA court's          findings will not be

disturbed     unless     there                                 i       is ho                              support     for the findings       in the    certified   record .
                                                   •I                                             I              -         ' ...     e-.


 Commonwealth          v. Carr,l 768 1A.2d 1164, 1166 (Pa. Super. 2001).                                                                            A PCRA court may
                                                                   i                              i
                                                                   l                              I
 3
   ~ollowing remand, counsel                           t;
                                     ap~ointed to represent defendant. A~er his app~llate rights were .
 reinstated and counsel filed a JI 925(9) statement, defendant filed a motion requesting that he be permitted to
 represent himselfon appeal. l1fhis Court held a hearing on that claim on May 2, 2014, at the conclusion of
 which appointed counsel wailreliev~d and defendant was permitted to represent himself on appeal from the
 denial of his first PCRA petition. Defendant thereafter petitioned the Superior Court to remand the matter
 for the filing ofa supplemental 1925(b) statement. Said supplemental statement was filed on October 6,
 2014.                           I                                                                    I
                                                                                                                      1
                                                           :1                                         I
decline to hold a hearing on the petition if the petitioner's claims are patently frivolous

and is without      a trace of support          either in the record         or from other evidence.

Commonwealth v. Jordan, 772 A.2d 1011, 1014 (Pa. Super. 2001). The reviewing court

on appeal must examine each of the issues raised in the PCRA petition in light of the

record in order to determine whether the PCRA court erred in concluding that there were

no genuine issues of material fact and denying relief without an evidentiary hearing. Id.

See also Commonwealth v. Hardcastle, 701 A.2d 541, 542 (Pa. 1997).

        Pennsylvania        law presumes      counsel is effective and therefore,        the burden is

placed upon the defendant to prove otherwise. Commonwealth v. Brown, 767 A.2d 576,

581 (Pa. Super. 2001), citing Commonwealth v. Carpenter, 725 A.2d 154, 161 (Pa. 1999),

citing Commonwealth v. Marshall, 633 A.2d 1100 (Pa. 1993); see also Commonwealth v.

Baker, 614 A.2d 663, 673 .(Pa. 1992). Trial counsel has broad discretion in matters of trial

strategy     and   the      determination     or   what      tactics    to   employ   during   litigation.

Commonwealth v. Choi Chun Lam, 684 A.2d 153, 160 (Pa. Super. 1996). Furthermore,

"[i]t is well established that failed trial tactics of defense counsel are not grounds for a

 new trial." Commonwealth          v. Hall, 565 A.2d 144, 148 (Pa. 1989). Trial counsel will not

 be held ineffective if there was a reasonable strategic basis for his or her trial tactics.

 Commonwealth v. Pursell, 724 A.2d 293, 311 (Pa. 1999).

           In order to establish that trial counsel's representation was deficient, a defendant

 must establish all of the following three elements, as set forth in Commonwealth                       v.

 Charles Pierce, 527 A.2d 973, 975-76 (Pa. 1987):'·                   (1) the underlying legal claim has

 arguable merit; (2) counsel had no reasonable basis for his or her action or inaction; and

 (3)   the     petitioner      suffered     prejudice       because     of   counsel's   ineffectiveness.



                                                        4
Commonwealth     v. Chmiel, 30 A.3d 1111, 1127 (Pa. 2011), citing Commonwealth v.

Dennis, 950 A.2d 945, 954 (Pa. 2008).

       The threshold question in reviewing an ineffectiveness claim is whether the issue,

argument, or tactic, which trial counsel failed to use at trial and which is the basis of the
                                                   "...,.,(~_:.:;.,.,.,.




ineffectiveness claim, is of arguable merit. Commonwealth v. Balodis, 7 4 7 A.2d 341, 343

(Pa. 2000). If defendant can prove that the argument or tactic which trial counsel failed

to use at trial is of arguable merit, then the "reasonable basis" test is applied to determine

if the course of action chosen by trial counsel was designed to effectuate his or her
                                                    •. ,._~;..-~·~·. ..;.T'




client's interest. Id. With regard to the second element, defendant must prove that "an

alternative [ action or inaction] not chosen offered a potential for success substantially

greater than the course actually pursued." Chmiel, 30 A.3d at 1127, citing

Commonwealth v. Williams, 899 A.2d 1060, 1064 (Pa. 2006) (alteration added). To
                                                                •• ,•'o"'l·"




establish prejudice, defendant must demonstrate that there is a reasonable probability

that, but for counsel's error, the outcome of the proceeding would have been different.

Chmiel, 30 A.3d at 1127-28, citing Dennis, 950 A.2d at 954.

        Further, "[i]f it is clear that if a defendant has not demonstrated that counsel's act
                                                                   ,.!.:;:.~




or omission adversely affected the outcome of the proceedings, the claim may be

 dismissed on that basis alone and the court need not first determine whether the first and

 second prongs have been met." Commonwealth v. Rios, 920 A.2d 790, 799 (Pa. 2007),

 citing Commonwealth v. Albrecht, 720 A.2d 693_;.ZOl (Pa. 1998). A PCRA proceeding

 requires a defendant to establish that counsel's ineffectiveness "so undermined the truth-

 determining process that no reliable adjudication of guilt or innocence could have taken




                                               5
place." Rios, 920 A.2d at 799, citing Commonwealth v. Michael Pierce, supra, 786 A.2d

203, 221-22 (Pa. 2001 ); Commonwealth v. Kimball, 724 A.2d 326, 333 (Pa. 1999).

       In his pro se l 925(b) statement defendant first complains that Justice Fitzgerald

erred by denying him PCRA relief on a claim alleging that appellate counsel was

ineffective for failing to assert on direct appeal that the findings of fact made by Justice

Fitzgerald following the hearing on defendant's motion to suppress were contrary to law

with regard to the entry by police into an unidentified property. According to defendant,

the entry was illegal because it was made without consent of any lessee of the property.
                                       •-:,



       No relief is due here because defendant has failed to articulate in his l 925(b)

statement or the amended petition what findings of fact made by Justice Fitzgerald were

contrary to law. In addition, he has failed to set forth in his l 925(b) statement the location

or address of the residence his first issue refers to or when the alleged illegal entry

occurred, thereby making it impossible for this Court to ascertain the exact nature of

defendant's complaint given that police searched at least two residences. The Superior

Court has stated "when issues [in a Rule l 925(b) statement] are too vague for the trial

 court to identify and address, that is the functional equivalent of no concise statement at

 all." Commonwealth v. Smith, 955 A.2d 391, 393 (Pa. Super. 2008) (en bane) (citation

 omitted). Thus, "when an appellant fails to identify in a vague Pa.R.A.P. l 925(b)

 statement the specific issue he/she wants to raise on appeal, the issue is waived[.]"

 Commonwealth v. Lemon, 804 A.2d 34, 38 (Pa. Super. 2002) .
                                                     ..... :,;-:-'·

        Moreover, a review of defendant's PCRA filing indicates that he failed to set forth

 sufficient argument explaining why Justice Fitzgerald's findings of fact were contrary to

 constitutional dictates. The law is clear that a PCRA litigant has the burden of articulating



                                               6
the facts and circumstances justifying the grant of~elief. See Commonwealth                      v. Begley,

780 A.2d 605 (Pa. 2001) (a defendant who is alleging ineffectiveness                    must set forth an

offer to prove sufficient facts upon which a reviewing court can conclude that trial

counsel may have, in fact, been ineffective); Commonwealth                   v. Collins, 687 A.2d 1112

(Pa. 1996) (Opinion Announcing The Judgmerii'c5f The Court) (PCRA petitioner must

present facts supporting        each issue; where the necessary factual allegations                  are not

supported by the available record petitioner must identify specific documents, affidavits,

and other evidence that would support the allegations); see also Commonwealth v. Durst,
                                                             __ .d,>,'


559 A.2d 504 (Pa. 1989). In his pro se petition.twhich has no legal significance because

defendant was represented by counsel at the time, defendant merely interprets the facts

adduced at his suppression hearing in a light most favorable to himself and then argues

that given "his" facts the law entitled him to relief. Defendant is mistaken because a

careful review of the record in this case shows thit Justice Fitzgerald's findings of facts

 are supported by the record as are his conclusions of law.

         Another reason defendant is not entitled to relief is that he has failed to "layer" his

 claim of ineffectiveness and allege that trial counsel was ineffective in the first instance

 for failing to object to or challenge Ju;tice Fitzgera'fct'sfindings of fact.4 "To establish the

 arguable merit prong of a claim of appellate counsel ineffectiveness for failure to raise a

 claim of trial counsel ineffectiveness, the petitioner must prove that trial counsel was


 4
   Defendant was represented by a new attorney on direct appeal and his direct appeal was decided prior to
 the decision issued by the Supreme Court in Commonwealth v. Grant, 813 A.2d 726, 738 (2002), which
 held that claims of ineffectiveness of counsel should, generally, be raised in a PCRA petition. Thus, he was
 obliged to raise any claim of ineffectiveness of trial counsel on direct appeal. See Commonwealth v,
 Hubbard, 372 A.2d 687 (Pa. 1977) (holding that to avoid waiver a defendant is required to raise claims of
 ineffectiveness at the earliest opportunity). Defendant did not raise a claim on direct appeal alleging that
 trial counsel was ineffective for failing to object on constitutional grounds to Justice Fitzgerald's findings
 of fact and, therefore, the issue should be deemed waived for this reason as well. See Commonwealth v.
  McGill, 832 A.2d 1014, 1022 (Pa. 2003).

                                                       7
ineffective under the three-prong [Commonwealth v.] Pierce, [527 A.2d 973, (Pa. 1987),]

standard."   Commonwealth       v. Paddy, 15 A.3d 431, 443 (Pa. 2011 ).         Thus, because

defendant did not allege that trial counsel was ineffective in his l 925(b) statement and

also did not apply the three-part ineffectiveness test to both trial and appellate counsel in

any filing relief should be denied with-respect to !-~is claim.
                                                     =,




        Finally, even if the instant claim is not deemed waived relief should be denied

because a review of the record of the suppression hearing indicates that no error occurrd

in denying defendant's suppression motion. Although defendant's issue is not clear it

appears that he's arguing that the entry by policeinto
                                               ·--..,&,,,~~-
                                                             Apartment C-108 at 3800 Sheaff

Lane, on September 5, 1992, which at the time was leased by defendant's alleged

girlfriend, Secquoyah West was illegal because police had not obtained a warrant or valid

consent to enter the residence, and therefore, any subsequent entry was also illegal as

they were fruits of the initial illegal entry.

        The record shows that prior to defendant's arrest, police entered the residence on

September 5, 1992, without a warrant with the assistance of the apartment manager. The

entry was made solely to ascertain whether persons were present inside it because Ms.

 West had called the apartment manager and_,,,~.,--said
                                                   -
                                                        that she wanted to retrieve her

belongings and was afraid to do so because defendant had a shotgun. Police thereafter

 entered the apartment solely to make sure that no one was there who could endanger Ms.

 West. Police did not conduct a search at that time and although police observed a shotgun

 holster while inside the apartment, they did not seize
                                                  - ,,,. .. ~
                                                              anything. (N.T. 2117I 94, 7-17, 21-

 43). Given that defendant's alleged girlfriend was tenant of the apartment and she

 consented to an entry of the apartment by police and the apartment manager, the police



                                                 8
had the right to enter the apartment for the safety 'of Ms. West. The law is clear that a

tenant having dominion and control over a residence may give consent to police to enter

that residence.      See Commonwealth          v. O'Donnell,       740 A.2d 198, 205-206 (Pa. 1999)

(search of residence was not illegal where tenant gave consent). (N.T. 2/17/94, 83-85).

          Consequently,     because police had the right to enter the apartment both for the

safety of Ms. West and because Ms. West consented to the entry, defendant's                claim that

Justice Fitzgerald's      findings of fact and conclusions of law in support of his decision

finding that the warrantless            entry did not violate constitutional    dictates lacks merit.

Accordingly, it is suggested that relief be denied with respect to this claim for all of the

above stated reasons.

           Defendant's    second and third issues assert that the "trial" court erred by denying

PCRA claims alleging that trial counsel was ineffective                    for not objecting   to jury

 instructions involving accomplice liability as it relates to first degree murder as well as

 the court's instruction on criminal conspiracy.i, ..The issues should be deemed waived

 because they were not included in defendant's                 amended petition.    As noted above,

 defendant was not entitled to hybrid representation                during the litigation of his PCRA

 petition and, thus, any issue not raised in the amended petition has been waived even if it
                                    5
 was raised in a pro se filing.

           In addition, the claims should be considered waived because they were not raised

 on direct appeal when defendant was represented by counsel other than the one he claims




 5
     Both claims were raised in defendant's prose PCRA petition.

                                                       9
was ineffective.      See Hubbard, supra.           Accordingly,                     it is suggested that no relief be

granted with respect to these two issues.6

         In his fourth issue, defendant contends that the trial court erred in denying his

PCRA claim that asserted that trial counsel was ineffective for failing to challenge the

admissibility of both a written consent form given by defendant to police and his

inculpatory statement to police on the ground that they were fruits of an illegal arrest and

therefore inadmissible. The issue should be deemed waived because it was not raised
                                                              ·-:.~,

previously by defendant. See Commonwealth v. Williams, 899 A.2d 1060, 1066 n.5 (Pa.

2006) (holding that issues not raised in PCRA petition cannot be considered for first time

on appeal); see also Pa.R.A.P. 302(a); 42 Pa.C.S.A. § 9544(b). It also should be deemed

waived because defendant did not raise it on direct appeal while represented by counsel
                                                                  ...
                                                               ·~ ·

other than trial counsel. Accordingly, it is suggested that this claim be deemed waived.

         Fifth, defendant asserts that the "trial" court erred by denying him relief on a

claim alleging that that trial counsel was ineffective for not objecting to the admission of

"a non-testifying accomplice untested confession," on constitutional grounds. As was the
                                                                         .,,,,Pc~'
                                                                 -o-:"

 case with the previous issue, the claim should be deemed waived both because it was not

 raised previously and was not raised on direct appeal. Moreover, even if the claim had

 been preserved, given that it lacks any citation to the record, the identity of the alleged

 accomplice, or the confession in question, it is too vague to address and should be

 deemed waived for this reason as well.



 6
   lt is noted that the trial court did instruct the jury that to convict a defendant of first degree murder either
 as an accomplice or co-conspirator, it had to find that the defendant "possessed" and/or "shared" the
 specific intent to kill with the actual killer. (N. T. 3/7/94, 184, 200-20 I). This charge, when read as a whole,
 complied with the law. In Commonwealth v. Daniels, 600 Pa. 1, 963 A.2d 409 (2009), a charge similar to
 the one given herein was determined to be proper when .considered together with the trial court's entire
 jury charge.

                                                         10
       Next, defendant asserts that the "trial" court erred by denying him relief on a

claim alleging that that appellate counsel was ineffective for not raising a claim alleging

that error was committed at trial by allowing the admission in evidence of defendant's

prior robbery conviction because that convictionoccurred                              more than ten years prior to the

date of defendant's trial. This issue was adequately addressed by Justice Fitzgerald in his

opinion dated December                  12, 2000, (page 4) and the claim should be denied for the

reasons stated by Justice Fitzgerald.
                                                  .. .•x.


       In his penultimate claim, defendant arguesthat the "trial" court erred by denying

him PCRA relief in the absence of an evidentiary hearing. No relief should be

forthcoming on this claim because it is clear that none of the issues raised before the

PCRA Court had any merit and were patently frivolous .
                                                   . ·~·
        Finally, in his eighth and final issue defencla~t appears to be claiming that he was

unrepresented when the PCRA Court dismissed his PCRA petition. Apart from the fact

that the claim is vague and almost indecipherable, no relief should be granted thereon

because it was not raised previously and cannot be raised for the first time on appeal.

 CONCLUSION

        Based on the foregoing, this Court suggests that the order denying defendant

 PCRA relief be affirmed.
                                                                                                      /
                                                                                 By the Court,

                    I
                        I           I
                                    J
                                                                                      ,f   t
           ·1
 DATE: / ~,/-;)._
                I
                    :
                            ,
                                I
                                I                                                     ~j
                                                                                 Honf\ble Je     ey P. Minehart




                                                                 -.-....•""'
                                                                               ·--·


                                                            11